internal_revenue_service number release date index number ---------------------- ---------------------------------------------- ------------------------------------------------------------ ----------- ----------------------------------- ----------------------------------- in re ---------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-110249-18 date date taxpayer plan plan plan plan plan plan plan plan plan transition date ---------------------- state --------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------- ------------------------------- ----------------------------- --------------------- ------------------------------- ----------------------------- ------------------------ ----------------------------- ----------- dear -------------- this is in response to your request dated date as supplemented by correspondence dated date in which you request a private_letter_ruling regarding the taxpayer’s administration of certain of its retirement plans the following facts and representations have been submitted under penalties of perjury in support of the rulings requested taxpayer was established in accordance with state law on ----------------- taxpayer manages and administers several governmental defined benefit and defined contribution plans including those covered by this ruling the governing provisions for these plans are promulgated under state law taxpayer has established administrative rules in accordance with those statutory requirements the plans at issue are required plr-110249-18 by state law to satisfy the qualification requirements under sec_401 of the internal_revenue_code state established plan to pay retirement benefits for state employees and employees of its political subdivisions plan was established to pay benefits to teachers and to supervisors of teachers in the public schools in state both plans consisted of a defined benefit pension benefit funded by employer contributions and a benefit paid from an annuity savings account asa funded by employee contributions each member must contribute of compensation member contributions to his or her asa members are fully vested in their asas at all times under the asa structure member contributions of an employee are paid to that member’s account member contributions of an employee may be distributed to the member at retirement either as a lump sum or as a lifetime annuity from the plan of which it is a part a member has the option of annuitizing the balance in the member’s asa to pay a lifetime benefit prior to the transition date the payment of the lifetime annuity from the asa was guaranteed by the applicable_plan prior to ----------------------- ------------------------------------------------------------------------------------------------------------------- the investments under the asa consisted of either a fund under which a guaranteed rate of return is set by the taxpayer guaranteed fund or a program of one or more funds under which the gain_or_loss in market_value on the member’s account is attributed to the member’s account the member directed the allocation of his or her asa among the investment vehicles in increments as a result of these features taxpayer treated plan and its asa portion and plan and its asa portion as single defined_benefit_plan structures thus plan and tested benefits payable under the asa based on the rules applicable to governmental defined benefit plans in addition under plan and plan when an inactive member suspended membership and had not claimed the member’s asa within five years the amount from the member’s asa was credited to the general retirement fund under the respective plan the member would no longer receive earnings or interest on the amount but the member had the right to claim payment of the amount regardless of whether it had been credited to the general retirement fund further under plan and plan members could purchase creditable service using funds in their asas under the single-plan structure a transfer was made from a member’s asa to the employer account under that plan to complete the service purchase the plans also provided for a refund of the service purchase credit under certain circumstances in which case an amount equal to the refund would be transferred back from the employer account to the member’s asa state law authorizes the state to pick-up and pay all or a portion of a member’s contribution under sec_414 schools or political subdivisions may choose whether or not to pick up contributions schools and political subdivisions that choose plr-110249-18 to pick up all or a portion of a member’s mandatory_contributions must complete a resolution on a form provided by taxpayer in ------- state added plan as an alternative to plan effective for employees first hired by the state on or after -------------------- and it became an option for political subdivisions to offer to their employees effective ----------------- plan functions as a defined_contribution_plan with employer contributions going to an asa rather than to fund a defined benefit pension benefit although plan used the plan asa investment and internal annuitization structure the guaranteed fund is not available as an investment option and all investment returns attributed to a member’s account are based on the gains or losses in market_value on the member’s account benefits may be paid as either a lump sum a direct_rollover to another retirement_plan or an annuity paid from the plan because like plan plan assumed the risk for the payment of the annuity lifetime benefits if the member chose that form of benefit taxpayer treated plan as a component of plan rather than a separate defined_contribution_plan thus in cycle c-1 plan and plan filed for a determination_letter together as a single_plan and received a favorable determination_letter from the internal_revenue_service irs on ----------------------- taxpayer then made the decision to outsource the annuity payments of all asas to a third-party annuity provider effective as of the transition date thus as of the transition date none of the asa structures under plan plan or plan internally guarantee lifetime annuity payments from the asa effective ---------------------- the guaranteed fund was eliminated as an investment option under plan and plan and a market-valued stable value fund was established that has preservation of capital as the primary investment objective taking into account the outsourcing of annuity payments from the asa as of the transition date asa benefits under plan plan and plan are based solely on the contributions to the account and any earnings losses derived from the investments the taxpayer treated plan as a separate plan from plan when it filed applications for determination letters in cycle c-2 the irs issued separate favorable determination letters to plan and plan on ------------------- also in ------- state established plan as an alternative to plan plan is a defined_contribution_plan that operates similarly to plan as of the transition date plan was split to create two plans plan which includes the plan defined benefit structure and plan which includes the plan asas plan was split to create three plans plan and plan which are two plan defined benefit structures and plan which includes the plan asas plan and plan remain separate plans for all plans the mandatory employee contribution i sec_3 of compensation the pertinent details of these plans are as follows plr-110249-18 plan and plan formerly parts of plan - an eligible state employee generally participates in both plan and plan membership in both plans is for full-time employees of state not covered by another plan for employees of those political subdivisions that elect to participate in the plans and certain employees of taxpayer certain employees may elect to participate in plan instead of plan sec_5 and political subdivisions become participating employers by ordinance or resolution of the governing body that specifies the classifications of employees who will become members and what type of plan choices may be available for new employees plan is a defined benefit pension_plan that provides a monthly defined benefit pension that is funded by the employer either state or a political_subdivision plan includes asas that consist of employee contributions plus the interest earnings and losses on the investment of those contributions members contribute the mandatory contribution to plan which is picked up by state political subdivisions may elect to pick up all or a portion of the contributions members are always fully vested in their accounts under plan as of the transition date if an individual’s membership is suspended and the member does not withdraw the asa the funds will remain invested the member may continue to change the investment allocation and interest earnings and losses continue to be credited to the member’s asa in addition as of the transition date a member may purchase prior service_credit under plan by transferring funds from his or her asa account under plan if the member either terminates covered employment before satisfying the eligibility requirements necessary to receive a monthly pension under plan or if the member receives a monthly allowance for the same service under another tax-supported public employee retirement_plan the member is entitled to a refund of the funds used to purchase the service_credit and those funds are transferred back to the member’s asa in plan plan - membership in plan is available for full time employees of state hired on or after -------------------- in a position otherwise eligible for membership in plan and plan as of ----------------- political subdivisions may elect to provide this plan on either a mandatory basis or for new hires on an elective basis to be eligible for membership in plan an individual must be either a full-time_employee of a political_subdivision electing to participate in the plan or in a position eligible for membership in plan and plan but who elects to instead become a member of plan eligible employees must elect membership in the plan within the first days of their employment if no election is made a state employee defaults into membership in plan and plan the default plan for employees of a political_subdivision depends on what the political_subdivision selected in its participation resolution plan provides an account that consists of employee contributions and employer contributions plus the interest earnings and losses on the investment of those contributions members must contribute of compensation which is picked up by state state is also required to make employer contributions that must be at least of compensation political subdivisions may elect to pick up all or a portion of the contributions a participating political_subdivision determines the rate of employer contributions to plan members are always fully plr-110249-18 vested in their contributions when a new employee of the state first becomes employed and is eligible to elect to participate in either plan and plan or plan employer contributions are automatically made on behalf of the employee to plan in a reserve_account if within the 60-day election window the employee elects to participate in plan the employer contributions are transferred to the employee’s employer_contribution account under plan similar rules apply with respect to employees of political subdivisions that have elected to offer plan to their employees plan plan and plan formerly parts of plan - eligible public school teachers and administrators as well as certain teachers at state institutions and other educational institutions will participate in either both plan and plan both plan and plan or solely plan all teachers hired on or before ----------------------- ----------------------------------------------------------------------------------------------------------------- are members of plan and those teachers hired after that date are members of plan all members of either plan or plan are also members of plan plan is a defined benefit pension_plan that is funded by state appropriations as benefits are paid to members plan is a second defined benefit pension_plan funded by each respective school corporation based on actuarial analysis members of plan and plan are also members of plan plan includes asas that consist of employee contributions plus the interest earnings and losses on the investment of those contributions employees must contribute of their compensation into plan all or part of which the employing school may elect to pick up members are always fully vested in their accounts under plan the suspension of membership provisions and the service purchasing provisions that are described with respect to plan sec_5 and also apply to plans and plan - plan is a defined_contribution_plan for teachers that is similar to plan all school corporations are required to offer plan to eligible employees plan provides an account that consists of employee contributions and employer contributions plus the interest earnings and losses on the investment of those contributions employees must contribute of compensation and the school corporations must pick up the contributions the employer contributions to the members accounts are determined by the taxpayer but cannot be less than of compensation or greater than the normal_cost of plan and plan members are always fully vested in their employee contributions to the plan eligible employees have days in which to elect to participate in the plan if no election is made the employee participates in plan and plan based on the facts and representations stated above taxpayer requests the following rulings effective as of the transition date for any member of plan plan plan or plan who has not yet commenced receipt of benefit payments the member's asa will be plr-110249-18 treated as a separate contract for purposes of taxpayer's tax reporting of basis recovery under sec_72 as opposed to a single contract when an inactive member of plan or plan whose asa has been suspended and credited to the pension assets under plan or plan or plan returns to active membership on or after ----------------- the transfer of assets previously credited to the applicable_defined_benefit_plan to a restored defined_contribution_plan account for the member under plan or plan will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member the transfer to plan or plan as applicable of employer contributions that are made to plan or plan or plan during the 60-day election window to participate in plan or plan for any employee that chooses to participate in plan or plan will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member when a member of plan or plan or plan uses his or her asa account to purchase service_credit under one of these defined benefit plans taxpayer may transfer the funds from the applicable asa under plan to plan for the service purchase or from the applicable asa under plan to plan or plan for the service purchase and the member may transfer the funds back to plan or plan as applicable in the event of the member's entitlement to a refund and such transfers will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member as of the transition date for any member of plan plan plan or plan who has not yet commenced receipt of benefit payments from his or her asa account taxpayer will convert the member's asa balance to an annual_benefit under sec_415 and test that annual_benefit under the sec_415 limit as applicable to governmental plans and after the transition date all contributions to the member's asa will be tested by taxpayer under sec_415 mandatory employee contributions under plan plan plan and plan will be treated by taxpayer as picked-up contributions under sec_414 sec_72 provides that generally gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract for amounts received as an annuity under a qualified_retirement_plan sec_72 applies for amounts_not_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 applies sec_72 provides that employee contributions and any income allocable thereto under a defined_contribution_plan may be treated as a separate contract plr-110249-18 sec_1_72-2 of the income_tax regulations states that for purposes of applying sec_72 to distributions and payments from an employees’ plan each separate program of the employer consisting of interrelated contributions and benefits shall be considered a single contract revrul_67_213 1967_2_cb_149 provides that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan there is no distribution of the participant's interest in the plan and no taxable_income will be recognized by reason of such transfer sec_415 provides limits on benefits from defined benefit plans under sec_415 and limits on contributions to defined contribution plans under sec_415 sec_415 limits also apply to employee after-tax contributions to a defined_benefit_plan subject_to special service purchase rules and special rules regarding certain repayments of previously distributed benefits sec_414 provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_5_irb_11 1981_1_cb_255 revrul_81_36 1981_5_irb_12 1981_1_cb_255 and revrul_87_10 1987_5_irb_4 1987_1_cb_136 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer that is a governmental employer will be treated as picked up by the employing unit under sec_414 if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance plr-110249-18 second the pick-up arrangement must not permit a participating employee from and after the date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan with regard to your first requested ruling pursuant to your representations prior to the transition date the asa structures under plan and plan were not separate contracts from the defined benefit structures under sec_72 or sec_1_72-2 for purposes of sec_72 and each of plan and plan was considered to be a group of interrelated contributions and benefits based upon a number of factors these factors included a that a member could elect to receive an internally guaranteed annuity benefit from the asas b if a member elected the annuity benefit under the asa annuity payments for the asa and payments under plan or plan were made in the form of one periodic check c amounts contributed to the asa and invested in the guaranteed fund were credited with a stated rate of interest and d earnings above or below this stated rate were placed in an undistributed_income reserve and could be used to fund other_benefits under plan or plan however after the transition date significant changes were implemented in the structure of the plans such that these factors are no longer applicable these changes include that the guaranteed fund was eliminated as of ---------------------- which means that all asa earnings are market-based and earnings are no longer used to fund other_benefits in addition as of the transition date annuities relating to asa balances will be paid_by a third-party annuity provider instead of by the taxpayer so that internal annuities are no longer paid from asa accounts thus for plan and plan formerly the asa portions of plan and plan respectively the risk associated with paying lifetime annuity payments has been transferred away from the taxpayer in addition plan which never allowed for the guaranteed fund but included internal annuitization also will no longer have internal annuitization as of the transition date the asas are treated as defined contribution plans under the new arrangement of taxpayer’s plans as of the transition date sec_72 provides that employee contributions and any income allocable thereto under a defined_contribution_plan may be treated as a separate contract the change in the setup of these plans makes them separate contracts and no longer interrelated therefore plan plan and plan are now stand-alone defined contribution plans plan was established as defined contribution plans and has always been treated as a separate contract accordingly effective as of the transition date for any member of plan or plan who has not yet commenced receipt of benefit payments the member's asa will be treated as a separate contract for purposes of taxpayer's tax reporting of basis recovery under sec_72 as opposed to being part of a single contract with the defined_benefit_plan structures under plan and plans and respectively plr-110249-18 with regard to the second request taxpayer represents that before the transition date when an inactive member suspended participation in plan or plan his or her asa funds were credited back to the respective defined benefit pension portion of the plan although the member always had the right to claim those funds regardless of whether or not they were credited to the pension assets for suspensions after ----------- ------- a suspended member’s asa remains in effect and the member may continue to direct the investment of the assets in the account upon the transition date the asa portions of both plan and plan became separate defined contribution plans thus for existing suspended asas if the account had already been transferred to the defined_benefit_plan it will remain in the plan however effective ----------------- upon an inactive member’s return to active status taxpayer will restore the account and credit to the restored account the assets that had been previously credited to the pension assets of the applicable_plan the funds would be transferred without being made available to the member for distribution revrul_67_213 permits the transfer of plan assets from one plan to another and as long as the funds are not available to the member the transaction does not result in a reporting obligation to the taxpayer therefore when an inactive member of plan or plan whose asa had been suspended and credited to the pension assets under the plan or plan returns to active status on or after ----- ----------- the transfer of assets previously credited to plan or plan to a restored defined_contribution_plan account for the member under plan or plan will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member with regard to the third request taxpayer represents that for any new eligible_employee of state or a political_subdivision who first becomes employed and is eligible to elect to participate in either plan sec_5 and or plan employer contributions are automatically made on behalf of the employee to plan in the employer reserve_account similarly for certain new eligible teachers who first become employed and are eligible to elect to participate in either plan and or plan employer contributions are automatically made on behalf of the employee to plan in the employer reserve_account the employee has days to make a written irrevocable plan election taxpayer represents that the employee does not receive the contributions and the funds are transferred from the reserve_account to the plan the employee elects revrul_67_213 permits the transfer of plan assets from one plan to another and as long as the funds are not available to the member the transaction does not result in a reporting obligation to the taxpayer therefore the transfer to plan or plan as applicable of employer contributions that are made to plan or plan during the 60-day window election_period for plan or plan for any employee that chooses to participate in plan or plan will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member with regard to the fourth request taxpayer represents that as of the transition date the asa structure that was included in plan became a separate plan plan and the plr-110249-18 asa structure that was included under plan became a separate plan plan however taxpayer will continue to allow members to purchase service_credit into one of the defined benefit plans plan and plans and by transferring funds from his or her asa also if the member is entitled to a refund of the service purchase the funds will be transferred back to his or her asa account plan or plan revrul_67_213 allows for funds to be transferred from one qualified_plan to another and as long as the assets are not refunded to the member there is no taxable_income to the member nor is there a reporting requirement on the part of the plan therefore when a member of plan plan or plan has used his or her asa to purchase service_credit and when the member subsequently becomes entitled to a refund of those funds taxpayer may transfer the funds from plan or plan back to plan or plan or plan as applicable for the service purchase and back to plan or plan in the event of the member's entitlement to a refund and such transfers will not result in taxable_income that would create a tax reporting obligation for taxpayer with respect to the member with regard to the fifth request prior to the transition date all benefits under plan and plan were considered as paid under a single account because the guaranteed fund was available as an investment option and because a member could receive a lifetime annuity_payment of his or her asa account guaranteed by plan or plan the plans therefore tested the benefits payable under the asa based on the sec_415 limit as applicable to governmental defined benefit plans as of the transition date plan and plan and the asa accounts formerly under plan and plan ie plan and plan are separate defined contribution plans thus sec_415 applies to any new contributions to these accounts therefore as of the transition date for any member of plan plan plan or plan who has not yet commenced receipt of benefit payments from their asa account taxpayer must convert that member’s asa balance to an annual_benefit under sec_415 and test that annual_benefit under the sec_415 limit as applicable to governmental plans and after the transition date sec_415 applies to all contributions to the member's asa for any member of plan plan plan or plan with regard to the sixth request in order to pick-up the mandatory employee contributions the state electing political_subdivision or electing school employer must take a formal action specifying that the contributions will be paid_by the employer in lieu of employee contributions taxpayer represents in its submission that formal action was taken and was evidenced by contemporaneous written documentation via either statute or resolution by the legislative body of state by the electing political_subdivision of state or by the electing school in addition although a member may choose whether to be in plan sec_5 and or plan or whether to be in plans and or plan no cash or deferred election arises from this election because taxpayer represents that the mandatory employee contribution to each of the plans i sec_3 of the employee’s compensation therefore the mandatory employee contributions under the plans plr-110249-18 and satisfy the conditions set forth in revrul_2006_43 to be treated as picked-up by the employer under sec_414 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura b warshawsky branch chief qualified_plans branch tax exempt and government entities office of associate chief_counsel
